Title: From Alexander Hamilton to Aaron Ogden, 10 May 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir
            New-York May 10th. 1800
          
          I enclose to you a letter from James Miller Esqr. the Assistant Quarter Master General, and request that you will communicate to me, as soon as possible, your ideas on the subject of it
          With great consideration I am Sir yr. obt Servt.
          
            A Hamilton
          
          Colo. Ogden—
        